EXHIBIT VENABLE LLP 750 E. PRATT STREETSUITE 900 BALTIMORE, MD 21202 T 410.244.7400F 410.244.7742www.Venable.com October 15, 2009 Monmouth Real Estate Investment Corporation 3499 Route 9 N, Suite 3-C Juniper Business Plaza Freehold, New Jersey 07728 Re:Registration Statement on Form S-3 (File No. 333-161668) Ladies and Gentlemen: We hereby consent to the use of the name of our firm in the section entitled "Legal Matters" in the Prospectus Supplement, dated October 15, 2009, to the Prospectus, dated September 14, 2009, that forms a part of the above-referenced Registration Statement, and all amendments thereto, in the form in which it was transmitted to the Securities and Exchange Commission under the Securities Act of 1933, as amended (the "Securities Act"). In giving this consent, we do not admit that we are within the category of persons whose consent is required by Section 7 of the Securities Act. Very truly yours, /s/ Venable LLP
